Citation Nr: 1724487	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-470 35A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for diabetic nephropathy with hypertension secondary to diabetes mellitus.

3.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to muscle group XII, right anterior tibialis muscle, with peripheral neuropathy.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.

5.  Entitlement to a rating in excess of 20 percent for limitation of motion of the right ankle with degenerative joint disease from a gunshot wound to the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for residual scars from a gunshot wound to right lower extremity.
REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1988 in the United States Army.  He is a recipient of the Combat Infantry Badge and Purple Heart Medal.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2013, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

In an April 2016 rating decision, RO granted entitlement to a total disability rating based on individual employability (TDIU).  The RO's grant of entitlement for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In August 2016, the Veteran's representative notified VA that he was withdrawing as the Veteran's appointed representative.  The Board notes that after the AOJ has certified an appeal to the Board of Veterans' Appeals, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  See 38 C.F.R. § 20.608(b)(2) (2016).  Good cause for such purposes is the extended illness or incapacitation of an agent admitted to practice before VA; or other factors which make the continuation of representation impossible, impractical, or unethical.  See, id. 

In April 2017, the Board notified the Veteran's representative that it construed his correspondence as a motion to withdraw representation.  The Board also notified him that, pursuant to 38 C.F.R. § 20.608, he must file a motion for withdrawal with the Board showing good cause for the withdrawal.  The Veteran was provided a copy of the letter and given 30 days to respond to his representative's motion.  Neither the Veteran nor his representative responded to the Board's correspondence.  As such, and because the Veteran's representative has not shown good cause for withdrawal, the Board hereby denies the motion.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of increased ratings for right leg scars and right ankle limitation of motion are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms have been productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's diabetic nephrology is manifested by constant albuminuria with some edema.

3.  The residuals of the gunshot wound to muscle group XII, anterior tibialis muscle, with peripheral neuropathy more nearly approximate moderate peripheral neuropathy, including intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.

4.  The left lower extremity peripheral neuropathy more nearly approximate moderate peripheral neuropathy, including intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a 60 percent rating, but no higher, for diabetic nephropathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101, 4.115b, Diagnostic Code 7541 (2016).

3.  The criteria for the assignment of a rating in excess of 20 percent for residuals of a gunshot wound to muscle group XII, right anterior tibialis, with peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for the assignment of a rating in excess of 20 percent for the left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his or her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with notification letters in August 2009, September 2009, and October 2009 prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Vazquez-Flores, 22 Vet. App. at 37.  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims herein decided.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, VA examinations were conducted in September 2009, October 2009, December 2009, June 2011, November 2013, and May 2014.  As a whole, the Board finds that the VA examinations are adequate to decide these issues because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiners provided the findings necessary to evaluate the disabilities under the rating criteria.  In addition, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).   As such, remand for additional examinations is not required.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.


A.  PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  A 50 percent disability rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

The regulations were recently revised to incorporate the DSM-V rather than the DSM-IV.  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

A February 2009 VA treatment record indicates that the Veteran reported that he had no friends and that they had all passed on.  It was noted that he was happily married and had been married for 30 years.  He was retired from his job as a night supervisor from Walmart.  He stated that he had good relationships with all his children and that he and his wife watched his grandchildren twice a week.  He also reported good relationships with all his siblings.  He stated that he occasionally went to the gym, but did not have any other outside activities and did not have any friends due to his aggressive attitude.  He reported that his nightmares about Vietnam worsened after foot surgery and that he choked his wife during a nightmare.  He also reported that he had insomnia and typically only slept four hours per night.  He stated that he sometimes experienced depression because he had little interaction with people, that he had trouble coping with illness, and that he sometimes felt like he would be better off dead than alive.  He also described having difficulty controlling his anger and stated that he lashed out at people.  It was noted that he had short-term memory difficulties, but no problems with his long-term memory.

On mental status examination, the Veteran was appropriately dressed and groomed.  His mood and verbalization was appropriate.  He was oriented to person, place, time and situation.  His concentration was fair.  His short-term and remote memory was poor.  It was noted that he required further evaluation and that his provisional GAF score was 40.

A September 2009 Multiple Impairment Questionnaire completed by Dr. L.D. reflects that the Veteran was incapable of even low stress at work as a result of his PTSD.

During an October 2009 VA examination, the Veteran reported having increased stress at home due to his three grandchildren living with him and financial stress.  He stated that he could not take his medication because he needed to be alert during the night for his grandchildren and that without his medication he only slept about five hours on a good night and two or three hours on a bad night.  He indicated that he occasionally had nightmares and that his last one was in July.  He stated that he had re-experiencing symptoms when he took his grandchildren to see the fireworks on the fourth of July.  He also reported experiencing intrusive thoughts of Vietnam on a daily basis, and having difficulty with hypervigilance, exaggerated startle response, and being in crowds.  He stated that he had problems with anger, irritability, and aggression.  

On mental status examination, the Veteran was alert and oriented to person, place, day, date, and time.  His thought process was linear; his affect was euthymic; his speech was fluent; and his attention was intact.  He demonstrated mild difficulty with memory.  He did not report any overt symptoms of psychosis and denied any history of suicide attempts.  He also denied current suicidal and homicidal ideation.  The diagnosis was PTSD and a GAF score of 54 was assigned.  The examiner opined that the Veteran was demonstrating moderate impairment in functioning due to symptoms of PTSD including moderate impairment in social and occupational functioning.  It was also noted that there was a concern of some mild memory problems and this should be reevaluated in the future.  

An October 2010 VA treatment record indicates that the Veteran reported that he did not take his full medication for fear of having his sugar drop.  He stated that if he took the full amount, he did not have any nightmares.  He reported that he only got into arguments with his stepchildren and that he and his wife got along, but he disagreed with how she was handling her two sons.  He denied having suicidal thoughts, anxiety, manic symptoms, and psychotic symptoms.  On mental status evaluation, he was cooperative, dressed casually, and clean.  He was oriented to person, place, time, and situation.  His attention and concentration were good.  His memory was grossly intact, although not tested.  His affect appropriate; his mood was euthymic with mild anxiety noted; his speech was spontaneous with no dysarthria; his judgment and insight were intact; and his thought process was goal-oriented and coherent.  The diagnosis was PTSD and a GAF score of 75 was assigned.  A note was made to lower his medication so that he would awaken if he had a hypoglycemic episode.  

A December 2010 Psychiatric/Psychological Impairment Questionnaire completed by Dr. M.S. notes that all of the Veteran's interpersonal relationships were significantly impaired and that his aggression drove his family and peers away.  Dr. M.S. noted that the Veteran had very poor peer/subordinate relationships; that his memory, orientation, and judgement were significantly impaired; and that his problem-solving was severely impaired.  A GAF score of 55 was assigned.

A February 2011 VA treatment record indicates that the Veteran reported additional symptoms than when he was seen in October 2010 and his GAF score was 75.  He reported that he had no one to talk to.  In May 2011, he stated that he was "doing fair" with respect to his PTSD symptoms.  He stated that he had nightmares one or two times per month; he denied having flashbacks, panic, or avoidance symptoms.  He indicated that he felt "stressed" by family issues and that he got into fights with his wife over "enabling" his stepsons.  Otherwise, he stated that he and his wife had a close relationship.  He reported that he liked to get out in his yard and watch sports.  He denied experiencing psychosis and suicidal or homicidal ideation.  His cognition was grossly intact, and his insight and judgment were fair.  A GAF score of 75 was assigned.

A July 2011 VA treatment record indicates that the Veteran reported progress and stability with his symptoms of depression and PTSD.  He stated that his mood was positive the majority of the time or "9 times out of 10."  He denied having suicidal or homicidal ideation.  He reported that his depression had lifted and that he was only experiencing one symptom at this time, fatigue.  He stated that he occasionally experienced nightmares and that he noticed a significant decrease in the frequency of his nightmares after discussing some of his traumatic memories with his former psychiatrist.  The Veteran indicated that he did not need counseling because of the decrease in his symptomatology.

A December 2012 Psychological Evaluation report from Dr. F.B. notes that the Veteran experienced symptoms of insomnia, suicidal ideation, anhedonia, inattention, lethargy, difficulty with memory, withdrawal from daily activities, and social isolation.  It was noted that his negative health symptoms exacerbated his psychological symptoms, which included fatigue, poor memory, sleep disturbance, personality change, mood disturbance, emotional lability, feelings of worthlessness, difficulty in attention and concentration, social withdrawal, and decreased energy.  Specific to PTSD, he experienced intrusive and distressing memories, nightmares, cold sweats during sleep, avoidance of people and places, hyperarousal, and hypersensitivity including startle effect and jumping at loud noises.  Dr. F.B. stated that the Veteran's extensive mental health issues led to a deficit in his functional capacities and led to his inability to work in an employment capacity.  The Veteran reported having close relationships with all his family members.  It was noted that his PTSD symptoms including insomnia, anxiety, and intrusive thoughts would cause daily exhaustion, inattention, memory problems, and lack of concentration.  The diagnoses were PTSD, generalized anxiety disorder, and major depressive disorder.  A GAF score of 45 was assigned.  Dr. F.B. opined that the Veteran exhibited "extreme" symptoms of PTSD, anxiety disorder, and depressive disorder, and that his psychological issues were preventing him from performing daily work activities.

The report of a November 2013 VA examination indicates a diagnosis only of PTSD.  The examiner did not diagnose generalized anxiety disorder or major depressive disorder.  A GAF of 50 was assigned.  The examiner opined that the Veteran's psychological symptoms were best summarized as resulting in occupational and social impairment with reduced reliability and productivity (i.e., the criteria for a 50 percent rating).  It was noted that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.

A December 2013 VA treatment record indicates that the Veteran denied being depressed and that he denied suicidal and homicidal ideation.  He stated that his mood was "pretty good."  He also indicated that his sleep was poor and that he had night/flashbacks "very seldom."  He stated that his appetite was good, his energy was poor, and his activity was limited by his weight.  On mental status evaluation, he was casually dressed in appropriate attire.  He had good hygiene; his attitude was cooperative and appropriate; his speech was normal; his attention was adequate by interview; he was oriented; his mood was "pretty good"; his affect was euthymic and calm; he denied perceptual disturbances; his thought processes were logical, coherent, and goal-oriented; he denied suicidal ideation, delusions, obsessions, and compulsions.  His memory was grossly intact, but was not tested formally.  His insight and judgment were good.

A June 2014 VA treatment record indicates that the Veteran reported that his mood was 7 out of 10.  He stated that he had increased depression over his physical limitations.  He stated that he went to the gym daily with his wife, but had no peers outside the gym.  On mental status evaluation, his behavior was normal, he was cooperative, his mood was euthymic, his affect was mildly restricted, his thought processes were linear and goal-oriented, he was alert and fully attentive, and his short-term and remote memory was intact.   He stated that he slept five to six hours and denied experiencing any nightmares or flashbacks.  In October 2014, he reported that he was doing very well and denied having any significant problems or difficulties.  He stated that he had been exercising regularly and had become more active lately.  He stated that his mood had been good and he denied having suicidal and homicidal ideation.  A GAF score of 75 was assigned.

An April 2015 VA treatment record indicates that the Veteran reported that he was doing well.  He stated that his life was going great, although he did have some frustration with one of his daughters.  He reported that he had been exercising regularly and doing better at controlling his diabetes.  He stated that he had nightmares infrequently and got eight hours of sleep with the use of medication.

A February 2016 VA treatment record indicates that the Veteran reported that he was doing "pretty good."  He stated that he feared driving and going out at night.  He reported that he had been exercising two times per week and managing his diabetes.  He stated that he was helping care for his brother and enjoyed watching sports.

In this case, the Veteran has primarily exhibited psychiatric symptoms listed among the criteria for 30 and 50 percent ratings.  He has had depressed mood, anxiety, chronic sleep impairment, mild memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Overall, when considering the frequency and severity of his symptoms, the Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's symptoms have not resulted in occupational and social impairment with deficiencies in most areas.  He has consistently reported having good relationships with his family members.  He has been married over 30 years and has cared for his grandchildren and brother in recent years.  He frequently goes to the gym and has reported that his mood has generally been pretty good.  He has had only occasional nightmares and has reported that he sleeps well with the use of medication.  Furthermore, the November 2013 VA examiner opined that his symptoms resulted in occupation and social impairment with reduced reliability and productivity, which corresponds to the criteria for a 50 percent rating.  

The lay and medical evidence does not show symptoms of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 9411.  The evidence also does not show symptoms of similar severity, frequency, or duration.  Although the Veteran had two instances where he described having suicidal ideation, on all other occasions he denied having suicidal thoughts.  He has also described having episodes of unprovoked irritability and difficulty controlling his anger.  However, the weight of the evidence does not indicate that the Veterans symptoms have resulted in occupational and social impairment with deficiencies in most areas.  

In addition, the Board notes that the GAF scores have primarily been consistent with no more than a 50 percent rating.  On three occasions, the Veteran's GAF score was between 51 and 60.  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  VAOPGCPREC 10-95.  On four occasions, the Veteran's GAF was between 71 and 80.  A GAF of 71 to 80 is assigned when, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

The Board acknowledges that a GAF score of 40 was assigned in February 2009; however, this was a provisional score that appears to have been partially based on the Veteran's physical health problems.  In addition, a GAF score of 45 was assigned by a private psychologist in December 2012; however, the symptoms described during this evaluation were not consistent with symptoms otherwise reported by the Veteran.  In this case, the Board finds that the symptoms the Veteran reported to his treating physicians are more probative as they treated him on multiple occasions over a period of time.  

Weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating under Diagnostic Code 9411.  The 50 percent disability criteria contemplate the significant difficulties as described by the Veteran with his occupational functioning and relationships due his PTSD symptoms.  The frequency and severity of his symptoms do not more nearly reflect the criteria for a higher evaluation based on the schedule for rating mental disorders.


B.  Diabetic Nephropathy

The Veteran's diabetic nephropathy with hypertension secondary to diabetes mellitus is currently assigned a 30 percent rating under Diagnostic Code 7541.  

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541, a 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 (diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control).  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80 mg; or creatinine 4 to 8 mg; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more that sedentary activity from one of the following; persistent edema and albuminuria; or, BUN more than 80 mg; or, creatinine more than 8 mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

The report of a September 2009 VA examination reflects that the Veteran's diabetic nephropathy was discovered through laboratory tests in 2006, and that his renal dysfunction did not require dialysis.  He had no lethargy, anorexia, or weight changes.  The examiner indicated that the diabetic nephropathy did not affect the Veteran's activities of daily living.  Laboratory data indicated BUN was 9 mg/dl, and creatinine was 1.1 mg/dl.  Blood pressure readings were 142/92, 144/92, and 138/90.

In 2010, creatinine was 1.00 mg/dl.  

In 2011, creatinine ranged from 0.9 mg/dl to 1.1 mg/dl.

In 2012, BUN ranged from 17.00 mg/dl to 21.00 mg/dl, and creatinine ranged from 1.00 mg/dl to 1.10 mg/dl.  

In July 2013, BUN was 17.00 mg/dl, and creatinine was 1.0 mg/dl.  

An October 2013 Diabetes Mellitus Impairment Questionnaire from Dr. W.W. indicates that the Veteran had a diagnosis of diabetic nephropathy with albuminuria and no edema.

The report of a November 2013 VA examination indicates that the Veteran had long-standing uncontrolled diabetes with persistent microalbuminuria.  The Veteran did not require dialysis; however, the examiner noted that he had signs or symptoms of renal dysfunction, including persistent proteinuria and some edema.  BUN was 20 mg/dl, and creatinine was 1.1 mg/dl.  Blood pressure readings were 140/80, 142/86, and 138/81.  The examiner indicated that the Veteran had constant albuminuria with some edema in the lower extremities.  There was a decrease in kidney function based on persistent proteinuria.  The examiner opined that the Veteran's kidney condition did not impact his ability to work.

In July 2014, BUN was 22.00 mg/dl, and creatinine was 1.10 mg/dl.

In September 2015, BUN was 17.00 mg/dl, and creatinine was 1.20 mg/dl.

In light of the above evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating is warranted for diabetic nephropathy throughout the appeal period.  The November 2013 VA examiner indicated that the Veteran had constant albuminuria with some edema, which is consistent with the criteria for a 60 percent rating under Diagnostic Code 7541.  

The Board finds, however, that a rating in excess of 60 percent for diabetic nephropathy is not warranted.  At no point during the appeal period has the Veteran had persistent edema with albuminuria with BUN 40 to 80 mg, or creatinine 4 to 8 mg, or generalized poor health caused by kidney disease.  


C.  Lower Extremity Peripheral Neuropathy

The residuals of a gunshot wound to the muscle group XII, right anterior tibialis muscle, with peripheral neuropathy, is currently assigned a 20 percent rating using the criteria for incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.

The peripheral neuropathy of the left lower extremity is also currently assigned a 20 percent rating under Diagnostic Code 8520.

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120 -4.124a.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120. 

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In this case, during an October 2009 VA examination, the Veteran complained of pain in both of his feet.  It was noted that he was taking Gabapentin to treat his neuropathic pain.  He stated that he could not do any yard work or other work he needed to do around the house.  He also reported that he could not exercise or go the gym like he used to.  On physical examination, deep tendon reflexes were 1+ in both knees and were absent of the ankles.  There was decreased sensation to primary modalities distally in both feet and no vibratory sensation in both big toes.  The strength of the left leg was normal.  The right leg had some limited motion of the ankle, but otherwise had normal strength.  The examiner's impression was moderate sensory polyneuropathy of the lower extremities.

The report of a November 2013 VA examination indicates that the Veteran had diabetic peripheral neuropathy in both lower extremities that began with slowly progressive numbness and tingling.  The examiner noted that the right lower extremity was worse than the left because the Veteran also had neuropathy associated with a gunshot wound affecting his tibial nerve.  It was noted that he had mild intermittent pain of the lower extremities, mild paresthesias and/or dysesthesias, and mild numbness.  On physical examination, he had normal strength with knee extension and flexion, and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were normal at the knee and absent at the ankle.  There was decreased sensation to light touch about the ankle/lower leg and foot/toes.  There was decreased position sense and vibration sensation in both lower extremities.  There was some atrophy related to the gunshot wound of the right leg, but no atrophy related to diabetes.  The Veteran did not have any trophic changes associated with diabetic peripheral neuropathy.  The examiner opined that the Veteran's disability was best described as mild incomplete paralysis of the sciatic nerve.  

VA treatment records generally show complaints of leg and foot pain due to neuropathy and treatment with Gabapentin.  The Veteran also complained of numbness in his right great toe.  See December 2011 VA treatment record.

Based on the foregoing evidence, the Board does not find that ratings in excess of 20 percent are warranted for the Veteran's service-connected neuropathy of the right and left lower extremities.  The evidence indicates that the neuropathy has been no more than moderate in nature.  In terms of incomplete paralysis, the October 2009 VA examiner described the neuropathy as moderate and the November 2013 VA examiner described the neuropathy as only mild.  Furthermore, the evidence does not indicate any loss of strength in the lower extremities during the appeal period.  In addition, deep tendon reflexes at the knee were decreased, but not absent.  For these reasons, the Board finds that the criteria for ratings in excess of 20 percent under Diagnostic Code 8520 have not been met.


The Board has also considered whether higher ratings are available under the regulations pertaining to neuritis and neuralgia.  In terms of neuritis, the Veteran has had loss of reflexes at the ankle and decreased reflexes at the knee.  Some mild atrophy was noted on the right side during the November 2013 VA examination; 20 centimeters on the normal side versus 18 centimeters on the atrophied side.  As noted, the Veteran has also had sensory disturbances in the lower extremities.  The November 2013 VA examiner indicated that the Veteran had intermittent (dull) pain rather constant pain (may be excruciating at times).  The Veteran demonstrated only some of the organic changes referred to under 38 C.F.R. § 4.123, and these changes were mild in nature.  Therefore, the Board finds that 20 percent ratings more closely approximate that Veteran's overall disability picture.  

In terms of neuralgia characterized by a dull and intermittent pain, such as in this case, the maximum rating available is equal to moderate incomplete paralysis for the affected nerve.  See 38 C.F.R. § 4.124. 

For the right lower extremity, the Board has also considered the criteria for evaluating muscle injuries under Diagnostic Code 5312, but finds that a rating in excess of 20 percent is not warranted under this diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5312.  The gunshot wound has not resulted in objective findings consistent with a moderately severe muscle injury.  See 38 C.F.R. §§ 4.55, 4.56.  Objective findings have inconsistently noted atrophy and muscle weakness; however, the primary symptomatology has consistently involved neuropathic pain.  Furthermore, the Veteran's scar and right ankle limitation of motion have been separated rated.  

In light of the above, the Board finds that ratings in excess of 20 percent are not warranted for the peripheral neuropathy of the right and left lower extremities.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

A 60 percent rating, but no higher, for diabetic nephropathy is granted, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 20 percent for residuals of a gunshot wound to muscle group XII, right anterior tibialis, with peripheral neuropathy, is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

Regarding the Veteran's residual scars from the gunshot wound to the right lower extremity, the Board noted in its April 2013 remand that there was a significant disparity in the description of the size and number of scars.  The September 2009 VA examiner identified three scars on the right leg:   an entrance wound, an exit wound, and a skin graft scar.  The scars were oval in shape and measured 16 by 7 inches, 6 by 3 inches, and 2 by 8 inches (totalling 146 square inches).  Notably, scars that are deep and nonlinear that measure 144 square inches or greater warrant a 40 percent rating.  See 38 C.F.R. § 4.118.  Given the foregoing, the Board remanded the claim for another VA examination "to obtain a clear and accurate description of the residual scars."  

VA examinations were conducted in November 2013 and May 2014 VA examinations.  The examination reports indicate that the Veteran did not have scars that were painful and/or unstable, or that were the total area of greater than 39 square centimeters (6 square inches).   The November 2013 VA examiner noted that the Veteran had a large scar on the anterior surface of his right leg related to the gunshot wound, but did not identify any other scars.  Given this discrepancy, the Board finds that another VA examination is necessary to address the findings of the September 2009 VA examination.  

Regarding right ankle limitation of motion, the Court recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Therefore, the Board finds that an additional VA examination is needed to address these factors.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right leg scars and right ankle.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his right leg scars.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of the disability on the Veteran's occupational functioning and daily activities. 

The examiner should specifically address the results of the September 2009 VA examination and indicate whether the Veteran, in fact, has three scars (entrance wound, exit wound, and skin graft wound).  If not, the examiner should clearly state so and provide an explanation for the discrepancy, if known.  

The examiner should also measure each scar found and compare them to the results of the September 2009 VA examination.  If there is a discrepancy, the examiner should provide an explanation, if known.

Finally, the examiner should state whether each scar found is deep, nonlinear, painful or unstable, and whether it limits function.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After obtaining all outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right ankle limitation of motion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right ankle limitation of motion.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


